Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 19, 2013

                                       No. 04-13-00204-CV

                       ROMA INDEPENDENT SCHOOL DISTRICT,
                                    Appellant

                                                 v.

  Noelia M. GUILLEN, Raul Moreno, Dagoberto Salinas, and Tony SaenzNoelia M. Guillen,
                  Raul Moreno, Dagoberto Salinas, and Tony Saenz,
                                    Appellees

                   From the 229th Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-13-64
                           David Wellington Chew, Judge Presiding


                                          ORDER
         This is an accelerated appeal from the trial court’s March 8, 2013 order granting a
temporary injunction. Appellant timely filed its notice of appeal on March 25, 2013, and states
that it requested a reporter’s record the same day. The reporter’s record was due April 4, 4013,
ten days after the notice of appeal was filed. See Tex. R. App. P. 26.1(b), 35.1(b). The record has
not been filed.

        We order Gay Richey, the court reporter, to file the reporter’s record by April 25, 2013.
Ms. Richey is advised that the court will not grant a further extension of time unless she
(1) establishes there are extraordinary circumstances that prevent her from timely filing the
record and (2) provides the court reasonable assurance the record will be completed and filed by
the requested extended deadline.

       We further order the clerk of this court to serve this order on Gay Richey by certified
mail, return receipt requested, and by first class United States mail. Because “[t]he trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely filed,” TEX
.R. APP. P. 35.3(c), we also order the clerk of this court to serve a copy of this order on the trial
court.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22th day of April, 2013.




                                              ____________________________________
                                              Keith E. Hottle
                                              Clerk of Court
                                                  MINUTES
                                               Court of Appeals
                                        Fourth Court of Appeals District
                                              San Antonio, Texas

                                                 April 19, 2013

                                             No. 04-13-00204-CV

                             ROMA INDEPENDENT SCHOOL DISTRICT,
                                          Appellant

                                                       v.

  Noelia M. GUILLEN, Raul Moreno, Dagoberto Salinas, and Tony SaenzNoelia M. Guillen, Raul
                       Moreno, Dagoberto Salinas, and Tony Saenz,
                                      Appellees

                        From the 229th Judicial District Court, Starr County, Texas
                                        Trial Court No. DC-13-64
                                David Wellington Chew, Judge Presiding


                                                 O R D E R

        This is an accelerated appeal from the trial court’s March 8, 2013 order granting a temporary
injunction. Appellant timely filed its notice of appeal on March 25, 2013, and states that it requested
a reporter’s record the same day. The reporter’s record was due April 4, 4013, ten days after the
notice of appeal was filed. See Tex. R. App. P. 26.1(b), 35.1(b). The record has not been filed.

        We order Gay Richey, the court reporter, to file the reporter’s record by April 25, 2013. Ms.
Richey is advised that the court will not grant a further extension of time unless she (1) establishes
there are extraordinary circumstances that prevent her from timely filing the record and (2) provides
the court reasonable assurance the record will be completed and filed by the requested extended
deadline.

        We further order the clerk of this court to serve this order on Gay Richey by certified mail,
return receipt requested, and by first class United States mail. Because “[t]he trial and appellate
courts are jointly responsible for ensuring that the appellate record is timely filed,” TEX .R. APP. P.
35.3(c), we also order the clerk of this court to serve a copy of this order on the trial court.

                                                            /s/ Luz Elena D. Chapa
                                                            Luz Elena D. Chapa, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 22th day of April, 2013.

                                                            /s/ Keith E. Hottle
                                                            Keith E. Hottle
                                                            Clerk of Court

Entered this 19th day of April, 2013.                                                 VOL____PAGE____